OPINION OF THE COURT
Per Curiam.
Respondent Michael J. Deutsch was admitted to the practice of law in the State of New York by the First Judicial Department on July 16,1979, as Michael Jeffrey Deutsch. At all times *94relevant to this proceeding respondent has maintained an office for the practice of law in the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) upon the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e).
In support of its petition, petitioner has presented evidence establishing that respondent was convicted in the Supreme Court, New York County, after a jury trial, of grand larceny in the third degree, in violation of Penal Law § 155.35, and commercial bribing in the first degree, in violation of Penal Law § 180.03, both New York felonies.
We reject respondent’s argument that the relief sought by petitioner should be stayed until his appeal has been heard (see, 22 NYCRR 603.12 [e]; Matter of Mitchell, 40 NY2d 153, 157), or, in the alternative, until he has been sentenced (see, Matter of Delany, 87 NY2d 508, 512).
Wherefore, respondent’s name should be stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) and his motion to dismiss the petition, or, alternatively, to stay the petition, should be denied.
Milonas, J. P., Ellerin, Rubin, Nardelli and Williams, JJ., concur.
Application to strike respondent’s name from the roll of attorneys is granted, and respondent’s name is directed to be stricken from the roll of attorneys and counselors-at-law, forthwith. Respondent’s motion to dismiss the petition or for other relief is denied.